         Case 2:20-cv-01857-AJS Document 62 Filed 01/19/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JARED CHARLAP,                                          Civil Action No. 20-cv-01857

                       Plaintiff,                        LEAD CASE

        v.

 OFFBEAT VENTURES, LLC DBA VINYL ME
 PLEASE,

                       Defendant.


 JARED CHARLAP,                                          Civil Action No. 20-cv-01860

                       Plaintiff,                        MEMBER CASE

        v.

 DRMTLGY, LLC,


                       Defendant.

                               NOTICE OF SETTLEMENT

       Plaintiff JARED CHARLAP hereby advises this Honorable Court he has reached an

agreement in principle with Defendant DRMTLGY, LLC. The parties are finalizing

settlement documents and expect to file a dismissal within 30 days.

       Dated: January 19, 2021                  Respectfully Submitted,

                                                 /s/ Benjamin Sweet
                                                 Benjamin J. Sweet (PA Bar No. 87338)
                                                 ben@nshmlaw.com
                                                 NYE, STIRLING, HALE &
                                                 MILLER, LLP
                                                 1145 Bower Hill Road, Suite 104
                                                 Pittsburgh, Pennsylvania 15243
                                                 Phone: 412-857-5350

                                                 Attorneys for Plaintiff Jared Charlap
          Case 2:20-cv-01857-AJS Document 62 Filed 01/19/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, Benjamin J. Sweet, hereby certify that the foregoing document was filed through the

ECF system and will be sent electronically to the registered participants as identified on the Notice

of Electronic Filing (NEF) and paper copies will be sent to non-registered participants this 19th

day of January, 2021.


                                                                       /s/ Benjamin J. Sweet
                                                                         Benjamin J. Sweet




                                                 2
